   Case 1:20-cv-04477-GBD-SN Document 19 Filed 02/08/21 Page 1 of 1

                      D AVIS & A SSOCIATES , P.C.
           600 Mamaroneck Avenue, 4 th Floor, Harrison, New York 10528
                 Tel 914.586.3529 § Web www.JeffDavisEsq.com


February 8, 2021


BY ELECTRONIC FILING

US District Court
Southern District of New York
Judge George B. Daniels


Hon. Judge Daniels,

       My apologies for the late letter request, but on consent of Plaintiff’s counsel, we seek
to adjourn the conference currently scheduled for February 10th to a date convenient for the
court in March or April. As it stands right now, nothing has changed and the parties are not
capable of reaching a settlement.
       Thank you in advance for your consideration.




                                       Yours truly,




                               ____/s/Jeffrey Davis__________________________
                                JEFFREY K. DAVIS, ESQ.
